DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/09/21 has been entered. As directed by amendment, claims 1-6 and 9-18 have been amended, and claims 19-23 have been newly added.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A, subspecies A-1 to A9, and Species B, subspecies B1-B3, as set forth in the Office action mailed on 3/22/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/22/21 is fully withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
The claim objection included in Office Action mailed on 8/11/21, is withdrawn per applicant’s amendment filed on 12/09/21.
35 USC § 112
35 USC § 112(f) and 35 USC § 112(b) included in Office Action mailed on 8/11/21, is withdrawn per applicant’s amendment filed on 12/09/21.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art in record (Hamazaki et al. US 20070246506) does not disclose, with respect to Claim 1, a buffer material provided on the cover main body, the buffer material including an end portion, the end portion extending distally to at least a same position as a distal end position of the fragile portion along the longitudinal direction, the end portion of the buffer material being configured to reduce a force exerted from a distal side of the fragile portion onto the fragile portion along the longitudinal direction. Rather, Hamazaki et al. teach an endoscope cover (distal end cover 5) for attachment to a distal framing portion (distal end portion 4) of an insertion section (insertion portion 2) of an endoscope, the cover (distal end cover 5) comprising: a cover main body (cover 5) configured to be attached to the distal framing portion (distal end portion 4) from a distal side along a longitudinal axis of the insertion section (Figs.1-2, [0037], distal end portion main body 4A to which a cap-shaped distal end cover 5 is mounted), the cover main body (cover 5) comprising: a window opening (Figs.1-2, opening portion 13) in a radial direction of the longitudinal axis of the insertion section (Figs.1-2, insertion portion 2), an annular portion (Figs.1-2, cover portion 12) provided on a proximal side of the window (Figs.1-2, opening portion 13) along the longitudinal axis of the insertion section (insertion portion 2) and surrounding the distal framing portion (Figs.1-2, insertion portion 2); a fragile portion (a thin-walled portion 14) provided in a longitudinal direction between a proximal edge of the window and proximal end of the annular portion (Figs.1-2, 12), the fragile portion (a thin-walled portion 14) forming a region being more fragile relative to adjacent regions of the annular portion ([0066] the thin-walled portion whose thickness is formed smaller) in the longitudinal direction. 
Claims 17, 20 and 22 are allowable at least for the same reason as stated above for claim 1.  Claims 2-16 and 19 are dependent from claim 1, Claim 18 is dependent from claim 17, Claim 21 is dependent from claim 20, and Claim 23 is dependent from claim 22 and similarly allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795